DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 41, 48-50, 52 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2007/0081279) in view of Morosawa (US 2010/0193784).
Regarding claim 41, Hong discloses, in FIGS. 5-10 and in related text, a method of fabricating a magnetoresistive bit from a magnetoresistive stack including (i) a free magnetic region, ii) a fixed magnetic region, and iii) an intermediate region disposed between the free magnetic region and the fixed magnetic region, the method comprising: 
(a) etching through a first portion of the magnetoresistive stack to form one or more first sidewalls, the one or more first sidewalls including a first redeposited material (706) (see Hong, FIG. 7A, [0033]-[0034], [0044]-[0045], [0048]-[0049]); 
(b) removing at least a portion of the first redeposited material (see Hong, FIG. 7B, [0049]); 
(c) depositing, on the etched magnetoresistive stack, a first encapsulation material (802) on the etched magnetoresistive stack (see Hong, FIG. 8, [0050]); and 
(e) etching through a second portion of the magnetoresistive stack (see Hong, FIG. 9A, [0051]).
Hong discloses the first encapsulation material (802) is aluminum oxide (see Hong, [0050]).
Hong does not explicitly disclose (c) depositing an encapsulation metal; (d) oxidizing or nitridizing the encapsulation metal to form a first encapsulation material.
Morosawa teaches depositing (by atomic layer deposition method) aluminum film, then oxidizing the aluminum film to form aluminum oxide film (see Morosawa, [0078]). Thus Morosawa teaches (c) depositing an encapsulation metal (aluminum); (d) oxidizing or nitridizing the encapsulation metal to form a first encapsulation material (aluminum oxide).
Hong and Morosawa are analogous art because they both are directed to solid state device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hong with the features of Morosawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hong to include (c) depositing an encapsulation metal; (d) oxidizing or nitridizing the encapsulation metal to form a first encapsulation material, as taught by Morosawa, in order to form a uniform protecting film with predetermined thickness and excellent electric characteristics and gas-barrier property (see Morosawa, [0078]).
Regarding claim 48, Hong in view of Morosawa teaches the method of claim 41.
Hong discloses wherein step (a) includes terminating the etching (702) within the intermediate region (518) (see Hong, [0048]).
Regarding claim 49, Hong in view of Morosawa teaches the method of claim 41. 
Hong discloses wherein step (a) includes an ion beam etching process (702) (see Hong, [0048]).
Regarding claim 50, Hong in view of Morosawa teaches the method of claim 41.
Hong discloses wherein the first encapsulation material (802) includes at least one of an oxide or a nitride (see Hong, [0050]).
Regarding claim 52, Hong in view of Morosawa teaches the method of claim 41.
Hong discloses wherein step (e) forms one or more second sidewalls, the one or more second sidewalls including a second redeposited material (906), and wherein the method further comprises: depositing a second encapsulation material (1002) on the etched magnetoresistive stack after step (e) and after removing the second redeposited material (see Hong, FIGS. 9A-9B and 10, [0051]-[0053]).
Regarding claim 61, Hong in view of Morosawa teaches the method of claim 41.
Morosawa teaches wherein the encapsulation metal comprises aluminum or magnesium (see discussion on claim 41 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 41.
Claims 51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Morosawa, and further in view of Kitagawa (US 9,117,924).
Regarding claim 51, Hong in view of Morosawa teaches the method of claim 41.
Hong discloses wherein step (e) forms one or more second sidewalls, the one or more second sidewalls including a second redeposited material (906) (see Hong, FIG. 9A, [0051]), and wherein the method further comprises: depositing a second encapsulation material (1002) on the etched magnetoresistive stack after step (e) (see Hong, FIG. 10, [0053]).
Hong does not explicitly disclose without removing the second redeposited material.
Kitagawa teaches redeposited material (20) (see Kitagawa, FIG. 3B, column 3, line 61 to column 4, line 4). Kitagawa teaches instead of removing the redeposited material, Kitagawa teaches rendering the redeposited material as insulation material (see Kitagawa, column 4, lines 5-8). Thus Kitagawa teaches without removing the second redeposited material.
Hong and Kitagawa are analogous art because they both are directed to magnetoresistive devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hong with the features of Kitagawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Hong to include without removing the second redeposited material, as taught by Kitagawa, in order to prevent short circuit (see Kitagawa, column 4, lines 35-58), and because it is use of known technique to improve similar devices in the same way (in preventing short circuit). See Hong, [0012], [0018]; Kitagawa, column 4, lines 5-8. See also, MPEP § 2143.
Regarding claim 53, Hong in view of Morosawa teaches the method of claim 41.
Hong discloses wherein step (e) forms one or more second sidewalls, the one or more second sidewalls including a second redeposited material (906) (see Hong, FIG. 9A, [0051]), and wherein the method further comprises: depositing a second encapsulation material (1002) on the etched magnetoresistive stack after step (e) (see Hong, FIG. 10, [0053]).
Hong does not explicitly disclose after rendering the second redeposited material electrically non-conductive.
Kitagawa teaches redeposited material (20) (see Kitagawa, FIG. 3B, column 3, line 61 to column 4, line 4). Kitagawa teaches instead of removing the redeposited material, Kitagawa teaches rendering the redeposited material electrically non-conductive (as nitride or oxide insulation material) (see Kitagawa, column 4, lines 5-19). Thus Kitagawa teaches after rendering the second redeposited material electrically non-conductive.
Hong and Kitagawa are analogous art because they both are directed to magnetoresistive devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hong with the features of Kitagawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Hong to include after rendering the second redeposited material electrically non-conductive, as taught by Kitagawa, in order to prevent short circuit (see Kitagawa, column 4, lines 35-58), and because it is use of known technique to improve similar devices in the same way (in preventing short circuit). See Hong, [0012], [0018]; Kitagawa, column 4, lines 5-8. See also, MPEP § 2143.
Claims 41 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Mudivarthi (US 2015/0357560) in view of Kajiyama (US 2010/0102407) and Morosawa (US 2010/0193784).
Regarding claim 41, Mudivarthi discloses, in FIGS. 1-6 and in related text, a method of fabricating a magnetoresistive bit from a magnetoresistive stack including (i) a free magnetic region, ii) a fixed magnetic region, and iii) an intermediate region disposed between the free magnetic region and the fixed magnetic region, the method comprising: 
(a) etching through a first portion of the magnetoresistive stack to form one or more first sidewalls, the one or more first sidewalls including a first redeposited material (202) (see Mudivarthi, FIG. 3, [0016], [0019]-[0020]); 
(b) removing at least a portion of the first redeposited material (see Mudivarthi, FIG. 4, [0021]); 
(e) etching through a second portion of the magnetoresistive stack (see Mudivarthi, FIG. 6, [0023]).
Mudivarthi does not explicitly disclose (c) depositing an encapsulation metal on the etched magnetoresistive stack; (d) oxidizing or nitridizing the encapsulation metal to form a first encapsulation material.
Kajiyama teaches depositing on the etched magnetoresistive stack, a first encapsulation material (16. 17); Kajiyama teaches that the first encapsulation material is aluminum oxide (see Kajiyama, FIG. 11, [0063], [0075]). 
Kajiyama does not explicitly teach (c) depositing an encapsulation metal; (d) oxidizing or nitridizing the encapsulation metal to form a first encapsulation material.
Morosawa teaches depositing (by atomic layer deposition method) aluminum film, then oxidizing the aluminum film to form aluminum oxide film (see Morosawa, [0078]). Thus Morosawa teaches (c) depositing an encapsulation metal (aluminum); (d) oxidizing or nitridizing the encapsulation metal to form a first encapsulation material (aluminum oxide).
Mudivarthi, Kajiyama and Morosawa are analogous art because they all are directed to solid state device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mudivarthi with the features of Kajiyama and Morosawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mudivarthi to include (c) depositing an encapsulation metal on the etched magnetoresistive stack; (d) oxidizing or nitridizing the encapsulation metal to form a first encapsulation material, as taught by Kajiyama and Morosawa, in order to prevent MTJ characteristics degradation (see Kajiyama, [0083]), and to form a uniform protecting film with predetermined thickness and excellent electric characteristics and gas-barrier property (see Morosawa, [0078]).
Regarding claim 47, Mudivarthi in view of Kajiyama and Morosawa teaches the method of claim 41. 
Mudivarthi discloses wherein step (a) includes terminating the etching at an interface of the intermediate region (130) and the fixed magnetic region (140/142) (see Mudivarthi, FIG. 3, [0019]-[0020]).
Claims 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Mudivarthi in view of Kajiyama and Morosawa, and further in view of Kitagawa (US 9,117,924).
Regarding claim 42, Mudivarthi in view of Kajiyama and Morosawa teaches the method of claim 41.
Mudivarthi discloses at least a portion of remaining first redeposited material (212) after step (b) (see Mudivarthi, FIG. 4, [0021]).
Mudivarthi does not explicitly disclose rendering at least a portion of remaining first redeposited material electrically non-conductive.
Kitagawa teaches redeposited material (20) (see Kitagawa, FIG. 3B, column 3, line 61 to column 4, line 4). Kitagawa teaches rendering the redeposited material electrically non-conductive (as nitride or oxide insulation material) (see Kitagawa, column 4, lines 5-19). Thus Kitagawa teaches rendering at least a portion of remaining first redeposited material electrically non-conductive.
Mudivarthi and Kitagawa are analogous art because they both are directed to magnetoresistive devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mudivarthi with the features of Kitagawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Mudivarthi to include rendering at least a portion of remaining first redeposited material electrically non-conductive, as taught by Kitagawa, in order to prevent short circuit (see Kitagawa, column 4, lines 35-58).
Regarding claim 43, Mudivarthi in view of Kajiyama and Morosawa, and further in view of Kitagawa teaches the method of claim 42. 
Kitagawa teaches wherein rendering at least a portion of remaining first redeposited material electrically non-conductive after step (b) includes subjecting the magnetoresistive stack to a chemical process (see Kitagawa, column 4, lines 5-19), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 42.
Regarding claim 44, Mudivarthi in view of Kajiyama and Morosawa, and further in view of Kitagawa teaches the method of claim 42. 
Kitagawa teaches wherein rendering at least a portion of remaining first redeposited material electrically non-conductive after step (b) includes subjecting the magnetoresistive stack to an oxidation process (see Kitagawa, column 4, lines 5-19), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 42.
Regarding claim 45, Mudivarthi in view of Kajiyama and Morosawa, and further in view of Kitagawa teaches the method of claim 42. 
Kitagawa teaches wherein rendering at least a portion of remaining first redeposited material electrically non-conductive after step (b) includes subjecting the magnetoresistive stack to a nitridization process (see Kitagawa, column 4, lines 5-19), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 42.
Regarding claim 46, Mudivarthi in view of Kajiyama and Morosawa, and further in view of Kitagawa teaches the method of claim 42. 
Kitagawa teaches wherein rendering at least a portion of remaining first redeposited material electrically non-conductive after step (b) includes subjecting the magnetoresistive stack to plasma oxidation (see Kitagawa, column 4, lines 5-19), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 42.
Claims 54-55 and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2007/0081279) in view of Kajiyama (US 2010/0102407).
Regarding claim 54, Hong discloses, in FIGS. 5-10 and in related text, a method of fabricating a magnetoresistive bit from a magnetoresistive stack including (i) a first magnetic region, (ii) an intermediate region disposed over the first magnetic region, and (iii) a second magnetic region disposed over the intermediate region, the method comprising: 
(a) etching through a first portion of the magnetoresistive stack to form one or more sidewalls, the one or more sidewalls including a redeposited material (706) (see Hong, FIG. 7A, [0033]-[0034], [0044]-[0045], [0048]-[0049]); 
(b) modifying at least a portion of the redeposited material (see Hong, FIG. 7B, [0049]); 
(c) depositing a first encapsulation material (802) on the etched magnetoresistive stack after step (b) (see Hong, FIG. 8, [0050]); 
(d) etching through a second portion of the magnetoresistive stack (see Hong, FIG. 9A, [0051]); and 
(e) depositing a second encapsulation material (1002) on the etched.magnetoresistive stack after step (d) (see Hong, FIG. 10, [0053]).
Hong discloses that the first encapsulation material (802) is aluminum oxide; the second encapsulation material (1002) is aluminum oxide (see Hong, [0050], [0053]).
Hong does not explicitly disclose wherein the first encapsulation material, the second encapsulation material, or both, include a nitride.
Kajiyama teaches that the first encapsulation material (16) is silicon nitride; the second encapsulation material (17) is aluminum oxide (see Kajiyama, FIG. 12, [0085]). Thus Kajiyama teaches disclose wherein the first encapsulation material, the second encapsulation material, or both, include a nitride.
Hong and Kajiyama are analogous art because they both are directed to solid state device manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hong with the features of Kajiyama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hong to include wherein the first encapsulation material, the second encapsulation material, or both, include a nitride, as taught by Kajiyama, in order to improve the functions of blocking hydrogen, oxygen and water (see Kajiyama, [0087]).
Regarding claim 55, Hong in view of Kajiyama teaches the method of claim 54.
Hong discloses wherein step (b) includes removing at least the portion of the redeposited material (see Hong, FIG. 7B, [0049]).
Regarding claim 59, Hong in view of Kajiyama teaches the method of claim 54.
Hong discloses wherein step (d) forms one or more additional sidewalls (see Hong, FIG. 9A).
Regarding claim 60, Hong in view of Kajiyama teaches the method of claim 54.
Hong discloses wherein step (b) includes an angled etch process (see Hong, FIG. 7B, [0049]).
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Kajiyama, and further in view of Kitagawa (US 9,117,924).
Regarding claim 56, Hong in view of Kajiyama teaches the method of claim 54. 
Hong discloses step (b) including removing at least the portion of the redeposited material (see Hong, FIG. 7B, [0053]). Hong does not explicitly disclose subjecting at least the portion of the redeposited material to a chemical process.
Kitagawa teaches redeposited material (20) (see Kitagawa, FIG. 3B, column 3, line 61 to column 4, line 4). Kitagawa teaches instead of removing the redeposited material, Kitagawa teaches subjecting the redeposited material to a chemical process (see Kitagawa, column 4, lines 5-19). Thus Kitagawa teaches subjecting at least the portion of the redeposited material to a chemical process.
Hong and Kitagawa are analogous art because they both are directed to magnetoresistive devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hong with the features of Kitagawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Hong to include subjecting at least the portion of the redeposited material to a chemical process, as taught by Kitagawa, in order to prevent short circuit (see Kitagawa, column 4, lines 35-58), and because it is use of known technique to improve similar devices in the same way (in preventing short circuit). See Hong, [0012], [0018]; Kitagawa, column 4, lines 5-8. See also, MPEP §2143.
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Kajiyama, and further in view of Mudivarthi (US 2015/0357560).
Regarding claim 57, Hong in view of Kajiyama teaches the method of claim 54.
Hong discloses step (b) (see discussion on claim 54 above). 
Hong does not explicitly disclose removing at least the portion of the redeposited material and subjecting remaining redeposited material to a chemical process.
Mudivarthi teaches removing at least the portion of the redeposited material (202) and subjecting remaining redeposited material (212) to a chemical process (see Mudivarthi, FIGS. 3-5, [0020]-[0022]).
Hong and Mudivarthi are analogous art because they both are directed to magnetoresistive devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hong with the features of Mudivarthi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hong to include removing at least the portion of the redeposited material and subjecting remaining redeposited material to a chemical process, as taught by Mudivarthi, in order to lessen the impact of the redeposited material and maintain uniform switching characteristics (see Mudivarthi, [0021], [0022]).


Response to Arguments
Applicant’s arguments with respect to prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811